third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc pa mehara posts-143207-14 uilc 6050j date may to wendy e speelman internal revenue_agent fed-state and local_government tax exempt and government entities from blaise dusenberry senior technician reviewer branch procedure administration subject requirement and deposit refunds garnishment this memorandum responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 whether an ------- county clerk of court is required to issue a form_1099 to an attorney when the court sends a debtor’s garnished funds to a creditor’s attorney or to an attorney where the attorney is the creditor whether an ------- county clerk of court is required to issue a form_1099 to an attorney who is refunded their client’s money at the end of a case whether an ------- county clerk of court is required to issue a form 1099-s proceeds from real_estate transactions on foreclosure real_estate transactions posts-143207-14 conclusion sec_1 an ------- county clerk of court is not required to issue a form_1099 to an attorney when the court sends a debtor’s garnished funds to a creditor’s attorney an ------- county clerk of court is not required to issue a form_1099 to an attorney who is refunded their client’s money at the end of a case an ------- county clerk of court is not required to issue a form 1099-s proceeds from real_estate transactions on foreclosure real_estate transactions background information in ------- justices of the supreme court and the judges of the court_of_appeals and the court of common pleas are elected on a nonpartisan ballot there is a court of common pleas in each of the ---- counties specific courts of common pleas are divided into separate divisions by the general assembly including general domestic relations juvenile and probate divisions --------county clerks of court are elected for ---- year terms the clerk of court’s duties include filing docketing indexing and preserving all court pleadings for civil felony criminal and domestic relations cases the clerk of courts also accounts for all monies collected and issues writs to carry out court orders including summons subpoenas warrants to arrest and death warrants in capital cases payments made by the ------- county clerks of court include garnishments and refunds of deposits your office has inquired whether ------- clerks of court are required to file and furnish payee statements in particular circumstances we have analyzed these situations under two potentially applicable reporting provisions we stress that the analysis discussed here does not apply to any other factual scenario reporting requirements in general there are several potential reporting provisions that may apply to ------- county clerks in the course of their business one applicable reporting requirement is that set forth in sec_6041 which provides in pertinent part that all persons engaged in a trade_or_business and making payment of fixed or determinable gains profits or income in the course of that trade_or_business to another person of dollar_figure or more in a tax_year must report those payments in information returns filed with the internal_revenue_service and furnish written statements to the recipients of the payments sec_1 i provides that payments made by a state or a political_subdivision are subject_to this reporting requirement under the separate definitions set forth in sec_1 e sometimes referred to as the middleman regulations a person that makes a ------------------------------------ the court of common pleas are established by the ------------------------------------------------------------ --------------------------------------------- posts-143207-14 payment in the course of its trade_or_business on behalf of another person is the payor4 that must make the information_return for that payment if the payment is one that must be reported under sec_6041 and if under all the facts and circumstances that person performs management or oversight functions that is performs more than mere administrative or ministerial functions sec_1_6041-1 or sec_2 has a significant economic_interest in the payment sec_1 e ii a second applicable reporting requirement is provided by sec_6045 which requires that all persons engaged in a trade_or_business who make certain payments to attorneys in connection with legal services in the course of that trade of business must report those payments in information returns filed with the internal_revenue_service and furnish written statements to the recipients of the payments the reporting requirement under sec_6045 however does not apply to any payment which is required to be reported under sec_6041 see sec_6045 b sec_1 c sec_1_6045-5 contains its own definition of the term payor and defines a payor for sec_6045 purposes as a person who makes the payment if that person is an obligor on that payment or is the obligor’s insurer or guarantor see sec_1_6045-5 the regulation further defines a payor to include a person who pays a settlement amount to an attorney of a client who has asserted a tort contract violation of law or worker’s compensation claim against the person and the person’s insurer if the insurer pays the settlement the definition of payor under sec_1_6045-5 is different from the definition under sec_1_6041-1 if two or more meet the requirement for making the return of information under sec_1 e the person obligated to make the payment is the person closest in the chain to the payee unless the parties agree in writing that one of the other parties meeting the requirement in sec_1_6041-1 will report the payment sec_1_6041-1 posts-143207-14 facts and analysis issue whether an ------- county clerk of court is required to issue a form_1099 to an attorney when the court sends a debtor’s garnished funds to a creditor or to the creditor’s attorney you describe a situation where a creditor files suit to collect a debt and the court orders the debtor’s funds usually wages garnished to pay the debt the clerk of the court collects the garnishment proceeds and forwards them to the creditor the clerk is also authorized under ------- law to collect a poundage fee in garnishment actions similarly a criminal defendant ordered to make restitution to the victim may make a remittance to the clerk of the court who will forward the remittance to the victim sec_6041 we first examine whether sec_6041 applies to require reporting by --------clerks of court of a payment of a debtor’s garnished funds to a creditor we agree that the amounts may constitute fixed or determinable gains profits or income to the creditor for purposes of sec_6041 the analysis does not end there however in order for sec_6041 reporting to apply the clerk must meet the separate definition of a payor for purposes of the reporting requirements under sec_6041 and sec_1_6041-1 it is our view that since ------- county clerks of court neither perform management or oversight functions nor have a significant economic_interest in the payment they do not meet the definition of payors that must make an information_return when they send a debtor’s garnished funds to a creditor’s attorney or to an attorney where the attorney is the creditor under the middleman regulations pursuant to sec_6041 when a debtor’s garnished funds are paid through an ------- county clerk of court to a creditor’s attorney or to an attorney where the attorney is the creditor the source of the payment and the original payor is the debtor under the middleman regulations under sec_1_6041-1 however a person will be considered a payor if the person performs management or oversight functions that is performs more than mere administrative or ministerial functions see sec_1_6041-1 or has a significant economic_interest in the payment see sec_1_6041-1 the regulation states that an example of a person that would not be required to make an information_return under these regulations is a person that merely writes checks at the direction of others in connection with a transaction because that person is performing a task that is merely administrative or ministerial see sec_1_6041-1 the determination of whether a person performs management or oversight functions with respect to a payment made on behalf of another or has a significant economic_interest in connection with that payment is a factual one examining the role of ------- county clerks of court we conclude that they do not perform management or oversight functions under sec_1_6041-1 although ------- county clerks of court posts-143207-14 make garnishment payments the true source of the payments is the debtor the funds are distributed pursuant to court orders an ------- county clerk of court has no discretion in making the payments we conclude that ------- county clerks of court do not perform management or oversight functions with respect to these payments as they are merely performing their administrative and ministerial duties we have also considered whether the clerk of the court has a significant economic_interest particularly in light of the poundage fee being collected the determination of whether a person has a significant economic_interest in connection with that payment is a factual one ------- court clerks are authorized under ------- statute to subtract a poundage fee in garnishment actions even though the poundage fee is paid over to the clerk we conclude that ------- county clerks of court do not have a significant economic_interest in the payment under sec_1_6041-1 sec_1_6041-1 states that a significant economic_interest in a payment is an economic_interest that would be compromised if the payment was not made such as by a mechanics lien on property to which the payment relates or a loss of collateral a poundage fee is not similar to a mechanics lien which is a statutory interest that a creditor has in another’s property that secures payment for labor or materials supplied in improving repairing or maintaining real or personal_property neither is a poundage fee similar to a loss of collateral collateral is property that is pledged as security against a debt or property that is subject_to a security_interest a poundage fee does not involve security or a security_interest rather it is a percentage commission awarded for money recovered under a judicial process such as an execution examples under sec_1_6041-1 further illustrate the meaning of a significant economic_interest in the context of retaining a commission and provides whether a judge in the exercise of his judicial duties in collection actions is subject_to information reporting responsibilities under the middleman regulations is a close call and this memorandum does not express an opinion on that issue we note however that neither sec_6041 nor sec_1 e the middleman regulations expressly address court ordered payments by analogy we note that sec_6050i addressing information reporting of cash receipts of over dollar_figure specifically subjects criminal court clerks to the filing_requirements if judicial entities were not already excluded from information reporting requirements sec_6050i’s provision subjecting criminal court clerks to the form_8300 reporting requirement would not be necessary in any event the issue of who should report payments under the middleman regulations would be obviated if the court order of distribution or order to disburse garnished personal earnings provided that defendants were responsible for information reporting requirements under sec_6041 sec_1_6041-1 example sec_3 and a poundage fee is an amount allowed to the sheriff for certain services specified by statute which the court or its clerk shall tax in the bill of costs against the judgment debtor or those legally liable for the judgment -------------------------------------------- posts-143207-14 example literary agent j receives a payment from publisher l of fees earned by j's client author k j deposits the payment into a bank account in j's name from time to time and as directed by k j makes payments from these funds to attorneys managers and other third parties for services rendered to k after subtracting j's commission j pays k the net amount j does not order or direct the provision of services by the third parties to k and j exercises no discretion in making the payments to the third parties or to k j is not performing management or oversight functions and does not have a significant economic_interest in the payments and is not subject_to the information reporting requirements of sec_6041 in connection with the payments to k or to the third parties for the rules relating to l's obligation to report the payment of the fees to k see paragraphs a i and f of this section for the rules relating to k's obligation to report the payment of the commission to j and the payments to the third parties for services see paragraphs a i and d of this section thus under example retention of a commission by a literary agent does not constitute a significant economic_interest we believe that retention of a commission is analogous to retention of a poundage fee and accordingly we conclude retention of a poundage fee in garnishment actions under the applicable ------- statute by ------- county clerks of court does not constitute a significant economic_interest in the payment since ------- county clerks of court neither perform management or oversight functions nor have a significant economic_interest in the payment they do not meet the definition of payors that must make an information_return under the middleman regulations pursuant to sec_6041 since the middleman regulations do not apply the general_rule of sec_6041 would apply to these facts under the general_rule of sec_6041 the filing and furnishing requirement falls upon the payor that is source of the payment here assuming all the other criteria of sec_6041 are met that person is the debtor garnishee sec_6045 since there is no reporting requirement under sec_6041 we next turn to the applicability of sec_6045 see sec_6045 we conclude that the provisions of sec_6045 do not require an ------- county clerk of court to issue a form_1099 to an attorney when the court sends a debtor’s garnished funds to a creditor’s attorney we believe that in this situation the clerk of the court does not meet the definition of a payor set forth in sec_1_6045-5 the clerk is neither an obligor on the payment nor the obligor’s insurer or guarantor see footnote posts-143207-14 an obligor is colloquially defined as one who has undertaken an obligation a promisor or a debtor black’s law dictionary 7th ed webster's dictionary defines the term obligor as one that binds himself or gives his bond to another or one that places himself under a legal_obligation webster's third new international dictionary 3d ed taylor elec services inc v armstrong elec supply co s w 3d tex app citing webster’s the comments to the restatement second of contracts on sec_316 on assignments of rights and delegation of duties under a contract in its comments define an obligor as a person subject_to a duty these definitions do not describe a court clerk clerks receive filing fees and deposits pursuant to court rules and court orders and disburse funds upon request by court order performing this function does not make the clerk of the court a party to the debt receiving mandated fees and deposits does not convert a clerk of court into an obligor or an obligor’s insurer or guarantor we believe the same result is true of criminal restitution payments in conclusion an ------- county clerk of court is not required to issue a form_1099 to an attorney when the court sends a debtor’s garnished funds to a creditor’s attorney because the clerk of the court is not a payor for purposes of the reporting requirements under sec_6045 we reach this conclusion because the county clerk of court is neither an obligor on the payment nor the obligor’s insurer or guarantor under sec_1_6045-5 further county clerk of court is not a payor for purposes of sec_6041 as it is only making payment on behalf of another and neither performs management or oversight functions nor has a significant economic_interest in the payment for purposes of the reporting requirement under sec_6041 under sec_1_6041-1 and ii issue whether an ------- county clerk of court is required to issue a form_1099 to attorneys who are refunded their client’s money at the end of a case although your request was not specific you indicated that in some cases a party to a civil_action in an ------- court may deposit filing fees with the clerk of the court at the close of the litigation the clerk will return the unused fee to the party’s attorney you argue that the clerk of court is not required to issue a form_1099 to an attorney whose client’s money has been refunded at the end of a case we agree sec_6041 we first examine whether sec_6041 applies to require reporting by ------- clerks of court of a payment to attorneys when their client’s funds are refunded at the end of a case it is our view that sec_6041 does not impose a reporting requirement in this situation under sec_6041 every person engaged in a trade_or_business must file an information_return for payments made to another person in the course of the payor’s restatement second of contracts sec_316 cmt c posts-143207-14 trade_or_business that constitutes fixed or determinable income payments that are not includible in the recipient’s income need not be reported sec_1_6041-1 of the regulations provides that income is fixed when it is paid in amounts definitely predetermined income is determinable when there is a basis of calculation by which the amount to be paid may be ascertained under sec_1_6041-1 and c a payor generally is not required to make a return under sec_6041 for payments that are not includible in the recipient's income nor is a payor required to make a return if the payor does not have a basis to determine the amount of a payment that is required to be included in the recipient's gross_income the supreme court has defined income as undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 a deposit made and returned to a taxpayer generally does not constitute an accession to wealth sec_111 provides that income recovered during the taxable_year is excluded from gross_income for that year as long as the amount of the recovery did not reduce prior federal income taxes that is the taxpayer did not a deduction for the deposit amountdollar_figure income is determinable when there is a basis for calculating the amount to be paid sec_1_6041-1 where the payor cannot determine whether the payment is includible in the recipient’s income reporting is not required because the amount_paid is not fixed or determinable incomedollar_figure here the ------- county clerk of court does not have the information whether the taxpayer who made the deposit took a deduction and received a tax_benefit for the amount deposited accordingly an ------- county clerk of court is not required to issue a form_1099 to attorneys who are refunded their client’s money at the end of a case sec_6045 since there is no reporting requirement under sec_6041 we next turn to the applicability of sec_6045 see sec_6045 we conclude in this particular instance that the clerk of court is not required under sec_6045 to issue a form_1099 to attorneys who are refunded their client’s funds because the clerk of court is not a payor for purposes of the reporting requirement under sec_6045 because it is neither an obligor on the payment nor the obligor’s insurer or guarantor under sec_1_6045-5 as discussed above sec_6045 requires that all persons engaged in a trade_or_business who make certain payments to attorneys in connection with legal services in the course of that trade of business must report those payments in information returns filed with the internal_revenue_service and furnish written statements to the recipient sec_11 see also sec_1_111-1 see revrul_80_22 1980_1_cb_286 posts-143207-14 of those payments just as in issue an ------- county clerk of court is not required under sec_6045 to issue a form_1099 to attorneys who are refunded their client’s fee deposit at the end of a case because the clerk of court is not a payor as defined in sec_1_6045-5 under that regulation the clerk is neither an obligor on the payment nor the obligor’s insurer or guarantor --------county clerks of court in the course of their trade_or_business are merely performing their administrative and ministerial duties and are thus not subject_to the information reporting requirements of sec_6045 where they are returning a fee deposit issue whether an ------- county clerk of court is required to issue of a form 1099-s on foreclosure real_estate transactions finally you inquired whether the clerk of court’s involvement in a foreclosure action imposed a reporting obligation on the clerk for the foreclosure amount we agree that an ------- county clerk of court is not required to issue form 1099-s proceeds from real_estate transactions on foreclosure real_estate transactions the acquisition of u s property by foreclosure must be reported by the lender who held the property as security for a loan to a non-exempt borrower on a form 1099-a acquisition or abandonment of secured_property although in general gross_proceeds of dollar_figure or more from the sale_or_exchange of most real_estate must be reported by a real_estate reporting person13 under sec_6045 no information_return or information statement is required under this section for transfers in full or partial satisfaction of a debt secured_by the property including foreclosures transfers in lieu of foreclosures or abandonments see sec_1_6045-4 under sec_6050j any person who in connection with his trade_or_business lends money secured_by property and who in full or partial satisfaction of any indebtedness acquires an interest in that property or has reason to know that the property has been abandoned must file a return with the internal revenue service14 and furnish a statement to the debtordollar_figure accordingly the reporting requirement under sec_6050j is imposed only on lenders who make secured loans in connection with a trade or businessdollar_figure for purposes of the real_estate reporting rules a real_estate_reporting_person is any of the following persons who are involved in a real_estate_transaction in the following order the person including any attorney or title company responsible for closing the transaction sec_6045 the mortgage_lender sec_6045 the transferor’s broker sec_6045 the transferee’s broker sec_6045 any other person designated in regulations sec_6045 sec_6050j sec_6050j sec_1 605-j-1t q-1 q-15 although under sec_6045 e real_estate transactions are generally reported on a form 1099-s proceeds from real_estate transactions brokers are exempt from posts-143207-14 reporting of foreclosures by lenders under sec_6050j is made on a form 1099-adollar_figure if a lender cancels a debt of more than dollar_figure in connection with a foreclosure or abandonment of secured_property the lender need not file both form 1099-a and form 1099-c cancellation of debt for the same debtor and may file form 1099-c onlydollar_figure this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions the reporting requirement under sec_6045 in the case of foreclosures see sec_1 c ii instructions for forms 1099-a and 1099-c acquisition or abandonment of secured_property and cancellation of debt pincite id pincite
